DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's arguments and amendments filed on 2/23/2021 have been acknowledged and entered.
Claims 1-7 and 11-13 are pending.  
Claim 1 has been amended.
No new claims have been added. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uebayashi et al (US 2014/0370260 A1) in view of Iwanaga (US 2004/0209090 A1).
Regarding claim 1, Uebayashi discloses a gas barrier film with high transparency and high water vapor barrier properties the gas barrier layer having a layer structure in which inorganic compound layers [A], [B], and [C] in contact (a multilayered barrier unit) with each other are stacked in this order on a base [0016].  Uebayashi discloses the compounds for the layers may be oxides, nitrides, oxynitrides, and sulfides containing one or more elements selected from the group consisting of Zn, Si, 
Uebayashi does not expressly teach an example with the use of an aluminum oxide, a silicon oxide and a zirconium oxide in a specific order of materials in layers [A], [B], and [C], and does not teach a composition of the layer between the base and layer [A].  
However, Uebayashi teaches examples with different oxides in each layer and expressly teaches oxides of aluminum, zirconium and silicon to provide a gas barrier laminate film for use in image display devices such as flexible OLEDs [0002] and [0029].  Additionally, Iwanaga teaches a transparent gas barrier film which is a product of alkoxysilanes and other metal alkoxides (metal source) appropriate for flexible display devices which has superior oxygen gas barrier properties [0002] and Table 2.
Therefore, because Uebayashi teaches the oxides of Al, Si and Zr as functionally equivalent materials, and teaches examples with different oxides in each layer and expressly teaches oxides of aluminum, zirconium and silicon, and an additional layer beneath layers [A], [B], and [C] and Iwanaga  teaches a barrier layer which is superior for an oxygen barrier layer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the explicitly taught oxides of Uebayashi aluminum oxide, silicon oxide, and zirconium oxide as the layers [A], [B], and [C] of the multilayered barrier unit  and to put the layers in any order including with aluminum oxide as layer [A] as in claims 1,2 and 5 and silicon oxide as layer [B] as in claims 2-3 and 6, or with aluminum oxide as layer [A] and zirconium oxide as layer [B] as in claims 1 and 7, and to add a transparent gas barrier film which is 
Regarding claim 4, Uebayashi in view of Iwanaga teaches all of the limitations of claim 1 as set forth above.
Uebayashi in view of Iwanaga does not teach wherein the laminate includes a plurality of multilayered barrier units laminated to one another.
However, since the multilayer barrier unit of Uebayashi provides water vapor barrier properties, it would have been obvious to a person having ordinary skill in the art to provide a plurality of multiple layer barrier units of Uebayashi on top of each other because the addition of a plurality of multiple barrier units would constitute a mere duplication of parts that would yield the predictable result of superior water vapor barrier properties for applications that would benefit from the expected property. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).  
Regarding claim 11, Uebayashi in view of Iwanaga teaches all of the limitations of claim 1 as set forth above.
Uebayashi in view of Iwanaga does not teach wherein the barrier film includes a plurality of laminates.
However, since the laminate of Uebayashi in view Iwanaga provides a combination of water vapor barrier properties and oxygen barrier properties, it would 
Regarding claims 12-13, Uebayashi in view of Iwanaga teaches all of the limitations of claim 1 as set forth above.  Please note that claims 12 and 13 are product by process claims.  It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).

Response to Arguments
Applicant's amendments and arguments filed 2/23/2021 have been fully considered but the arguments are not persuasive. Applicant argues that Uebayashi et al. does not expressly teach the use of an aluminum oxide, a silicon oxide, and a zirconium oxide, but teaches that layer [A] and layer [B] contain a zinc (Zn) compound as a primary component while layer [C] contains, as a primary component, a compound containing at least one element selected from the group consisting of silicon (Si), aluminum (Al), titanium (Ti), zirconium (Zr), and chromium (Cr) and that the claimed invention provides apparently unexpected significantly superior oxygen and water vapor blocking capability while maintaining light transmittance.  However, this is not found 
Applicant also argues that there is not motivation to combine Iwanaga with Uebayashi  because the layer of lwanaga is a mixture containing alkoxysilane, an acid catalyst, and a hydrophilic resin whereas the hydrophilic resin is not needed for forming the modifying layer of the barrier film of the subject application.  However in response to Applicant’s argument, the inclusion of a material not claimed does not negate the stated motivation to combine.  The motivation to combine is established by Iwanaga in order to provide high oxygen barrier properties.  Such a motivation is sufficient to combine the references although it may include a resin not claimed by Applicant.  As such Applicant’s arguments are not convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784